Exhibit 10.56

GUARANTOR JOINDER AND ASSUMPTION AGREEMENT

THIS GUARANTOR JOINDER AND ASSUMPTION AGREEMENT is made as of July 24, 2014, by
Thoroughfare Mining, LLC, a Delaware limited liability company (the “New
Guarantor”).

Background

Reference is made to (i) the Credit Agreement dated as of December 21, 2012 (as
the same may be modified, supplemented, restated, or amended, the “Credit
Agreement”) by and among Armstrong Energy, Inc., a Delaware corporation (the
“Borrower”), the Guarantors party thereto, the Lenders party thereto, and PNC
Bank, National Association, in its capacity as administrative agent for the
Lenders party thereto (in such capacity, the “Administrative Agent”), (ii) the
Continuing Agreement of Guaranty and Suretyship dated as of December 21, 2012
(as the same may be modified, supplemented, restated, or amended, the
“Guaranty”) of Guarantors issued to the Lenders and the Administrative Agent,
(iii) the Regulated Substances Certificate and Indemnity Agreement dated as of
December 21, 2012 (as the same may be modified, supplemented, restated, or
amended, the “Indemnity”) of the Borrower and the Guarantors party thereto to
the Lenders and the Administrative Agent, (iv) the Intercompany Subordination
Agreement dated as of December 21, 2012 (as the same may be modified,
supplemented, restated, or amended, the “Intercompany Subordination Agreement”)
by and among the Borrower, the Guarantors party thereto, and the Lenders and the
Administrative Agent, (v) the Pledge Agreement dated as of December 21, 2012 (as
the same may be modified, supplemented, restated, or amended, the “Pledge
Agreement”) by and among the Borrower, the Guarantors party thereto, and the
Lenders and the Administrative Agent, (vi) the Security Agreement dated as of
December 21, 2012 (as the same may be modified, supplemented, restated, or
amended, the “Security Agreement”) by and among the Borrower, the Guarantors
party thereto, and the Lenders and the Administrative Agent, (vii) the Patent,
Trademark and Copyright Security Agreement dated as of December 21, 2012 (as the
same may be modified, supplemented, restated, or amended, the “PTC Agreement”)
by and among the Borrower, the Guarantors party thereto, and the Lenders and the
Administrative Agent and (viii) the other Loan Documents referred to in the
Credit Agreement, as the same may be modified, supplemented, or amended.

Agreement

Capitalized terms defined in the Credit Agreement are used herein as defined
therein. In consideration of the New Guarantor becoming a Guarantor under the
terms of the Credit Agreement and in consideration of the value of the direct
and indirect benefits received by New Guarantor as a result of becoming
affiliated with the Borrower and the Guarantors, the New Guarantor hereby agrees
that effective as of the date hereof it hereby is, and shall be deemed to be, a
Guarantor under the Credit Agreement, the Guaranty, the Indemnity, the
Intercompany Subordination Agreement, the Pledge Agreement, the Security
Agreement, the PTC Agreement, and each of the other Loan Documents to which the
Guarantors are a party and agrees that from the date hereof and so long as any
Loan or any Commitment of any Lender shall remain



--------------------------------------------------------------------------------

outstanding and until the Payment In Full, New Guarantor has assumed the joint
and several obligations of a “Guarantor”, a “Loan Party”, a “Company”, a
“Pledgor”, or a “Debtor” under, and New Guarantor shall perform, comply with and
be subject to and bound by, jointly and severally, each of the terms, provisions
and waivers of the Credit Agreement, the Guaranty, the Indemnity, the
Intercompany Subordination Agreement, the Pledge Agreement, the Security
Agreement, the PTC Agreement, and each of the other Loan Documents which are
stated to apply to or are made by a “Guarantor”, a “Loan Party”, a “Company”, a
“Pledgor”, or a “Debtor”. Without limiting the generality of the foregoing, the
New Guarantor hereby represents and warrants that (i) each of the
representations and warranties set forth in Article 6 of the Credit Agreement
applicable to New Guarantor as a Guarantor is true and correct as to New
Guarantor on and as of the date hereof, and (ii) New Guarantor has heretofore
received a true and correct copy of the Credit Agreement, the Guaranty, the
Indemnity, the Intercompany Subordination Agreement, the Pledge Agreement, the
Security Agreement, PTC Agreement, and each of the other Loan Documents
(including any modifications thereof or supplements or waivers thereto) in
effect on the date hereof.

New Guarantor hereby makes, affirms, and ratifies in favor of the Lenders and
the Administrative Agent the Credit Agreement, the Guaranty, the Indemnity, the
Intercompany Subordination Agreement, the Pledge Agreement, the Security
Agreement, the PTC Agreement, and each of the other Loan Documents given by the
Guarantors to Administrative Agent and any of the Lenders.

New Guarantor is simultaneously delivering to the Administrative Agent the
following documents together with the Guarantor Joinder required under
Section 8.2.9 [Subsidiaries, Partnerships and Joint Ventures]:

Updated Schedules to Credit Agreement and to other applicable Loan Documents.
[Note: updates to schedules do not cure any breach of warranties].

 

Schedule No. and Description

  

Delivered

  

Not
Delivered

Schedule 1.1(R) - Real Property (if applicable)

   x    ¨

Schedule 6.1.1 - Qualifications To Do Business

   x    ¨

Schedule 6.1.2 - Subsidiaries

   x    ¨

Schedule 6.1.14 - Insurance (if applicable)

   x    ¨

Opinion of Counsel (Schedule 7.1.1)

   x    ¨

Any other Schedules to Credit Agreement and to any other applicable Loan
Documents that necessitate updates after giving effect to this Guarantor Joinder
and Assumption Agreement

   x    ¨

 

2



--------------------------------------------------------------------------------

In furtherance of the foregoing, New Guarantor shall execute and deliver or
cause to be executed and delivered at any time and from time to time such
further instruments and documents and do or cause to be done such further acts
as may be reasonably necessary in the reasonable opinion of the Administrative
Agent to carry out more effectively the provisions and purposes of this
Guarantor Joinder and Assumption Agreement.

This Guarantor Joinder and Assumption Agreement may be executed in any number of
counterparts, and by different parties hereto in separate counterparts, each of
which, when so executed, shall be deemed an original, but all such counterparts
shall constitute one and the same instrument. New Guarantor acknowledges and
agrees that a telecopy transmission to the Administrative Agent or any Lender of
signature pages hereof purporting to be signed on behalf of New Guarantor shall
constitute effective and binding execution and delivery hereof by New Guarantor.

[SIGNATURE PAGE FOLLOWS]

 

3



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO GUARANTOR JOINDER]

IN WITNESS WHEREOF, and intending to be legally bound hereby, the New Guarantor
has duly executed this Guarantor Joinder and Assumption Agreement and delivered
the same to the Administrative Agent for the benefit of the Lenders, as of the
date and year first above written with the intention that it constitute a sealed
instrument.

 

THOROUGHFARE MINING, LLC By:  

/s/ Martin D. Wilson

Name:   Martin D. Wilson Title:   Manager

Acknowledged and accepted:

 

PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent By:  

/s/ Richard C. Munsick

Name:  

Richard C. Munsick

Title:  

Senior Vice President